DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “the first working surface” and “the second working surface” lack of antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al. (5,228,241), hereafter Ohta.
Regarding claim 1. Ohta teaches an abrasive tool including a tool base have a supporting surface and an abrasive surface layer located on the supporting surface, wherein the abrasive surface layer is generally cylindrical and rotatable about a central axis for removing material from the outer surface of a work piece by abrasive contact therewith and by relative movement thereof along a working path parallel to and spaced from the abrasive tool axis, the abrasive tool comprising: 
(a) a first axially extending circumferential portion 33 including an abrasive coating selected to produce a final finish on the work piece outer surface, the first axially extending portion defining a first generally planar working surface; and 
(b) a second axially extending circumferential portion 31, located downstream of the first axially extending portion, including an abrasive coating selected to produce a final finish on the work piece outer surface, the second axially extending circumferential portion defining a second generally planar working surface that tapers radially inwardly by a dimension that accommodates post-grind radial expansion of the work piece outer surface.
	See Fig. 3.
	Regarding claim 2, the acute angle (α) formed by the portions 33 and 31 is best seen in Fig. 3.
	Regarding claim 3, the portions 33 and 31 are covered by abrasive particles.  Therefore, there are dressed.
	Regarding claim 6, Ohta teaches a method for making an abrasive tool including the steps of: 
(a) forming a tool base defining an outer supporting cylindrical surface presenting a first axially extending circumferential portion and a second axially extending circumferential portion, located adjacent to the first axially extending portion; 
(b) applying an abrasive surface layer to the first and second  axially extending portion to provide first and second axially extending abrasive surfaces; 
(c) applying a first dressing operation to the first axially extending circumferential abrasive portion to define a first relatively planar working surface (this step inherent since a grinding surface is dressed to achieve a desire sharpness); and 
(d) applying a second dressing operation to the second axially extending circumferential abrasive portion to define a second working surface (this step inherent since grinding surface is dressed to achieve a desire sharpness) that tapers radially inwardly relative to the first working surface by a dimension that accommodates post-grind radial expansion of the work piece outer surface.
See Fig. 3.
	Regarding claim 7, a trail edge is best seen in Fig. 3. Since the trailing edge has abrasive particles, it is a subject of a dressing process for achieving a desire sharpness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (5,228,241), hereafter Ohta.
Regarding claim 4, Ohta teaches the invention substantially as claimed except for the tool base having a diameter of 12 inches and the second working surface having a taper dimension of 0.008 inches relative to the first working surface.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the tool base having a diameter of 12 inches and the second working surface having a taper dimension of 0.008 inches relative to the first working surface , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Ohta teaches the invention substantially as claimed except for the second working surface having a diameter of 12 inches.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the second working surface having a diameter of 12 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (5,228,241), hereafter Ohta, in view of Messier (3,916,581).
Ohta teaches the invention substantially as claimed except for applying dressing to the trailing edge during the second dressing operation. 
Messier teaches dressing multiple surface simultaneously by a dressing tool having multiple dressing surfaces corresponding to a grinding wheel 28 to reduce dressing time.  See Fig. 6.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to dress the trailing edge during the second dressing operation for reducing dressing time on the grinding wheel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grinding wheels of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724